Name: Commission Directive 2002/50/EC of 6 June 2002 adapting to technical progress Council Directive 1999/36/EC on transportable pressure equipment (Text with EEA relevance)
 Type: Directive
 Subject Matter: transport policy;  technology and technical regulations;  organisation of transport;  mechanical engineering
 Date Published: 2002-06-07

 Avis juridique important|32002L0050Commission Directive 2002/50/EC of 6 June 2002 adapting to technical progress Council Directive 1999/36/EC on transportable pressure equipment (Text with EEA relevance) Official Journal L 149 , 07/06/2002 P. 0028 - 0028Commission Directive 2002/50/ECof 6 June 2002adapting to technical progress Council Directive 1999/36/EC on transportable pressure equipment(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 1999/36/EC of 29 April 1999 on transportable pressure equipment(1), and in particular Article 14 thereof,Whereas:(1) Commission Directive 2001/2/EC(2) has amended the certification procedures provided for in Directive 1999/36/EC as regards the combination of the modules to be followed for the conformity assessment of new receptacles and new tanks.(2) Those modules should be changed in order to ensure better coherence between them.(3) Annex IV to Directive 1999/36/EC should, therefore, be amended accordingly.(4) The measures provided for in this Directive are in accordance with the opinion of the Committee on transport of dangerous goods,HAS ADOPTED THIS DIRECTIVE:Article 1In Annex IV Part I, in module D, point 1, first sentence, point 3.1, second subparagraph, third indent and point 3.2, first subparagraph, the words "EC type-examination certificate" are replaced by the words "EC type-examination certificate or EC design-examination certificate".Article 2Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 1 January 2003. They shall forthwith inform the Commission thereof.When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made.Article 3This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.Article 4This Directive is addressed to the Member States.Done at Brussels, 6 June 2002.For the CommissionLoyola De PalacioVice-President(1) OJ L 138, 1.6.1999, p. 20.(2) OJ L 5, 10.1.2001, p. 4.